244 F.2d 717
Daniel D. CARMELL, Petitioner,v.Honorable Henry N. GRAVEN, United States District Judge.
No. 15713.
United States Court of Appeals Eighth Circuit.
February 25, 1957.

Carl H. Lambach, Davenport, Iowa, for petitioner.
Roy L. Stephenson, U. S. Atty., John C. Stevens, Asst. U. S. Atty., Des Moines, Iowa and Robert J. Spayde, Asst. U. S. Atty., Oskaloosa, Iowa, for respondent.
PER CURIAM.


1
Motion of petitioner for leave to file petition for writ of mandamus granted; petition for writ of mandamus granted, and respondent directed to transfer Crim.Case No. 1-64, U. S. v. Daniel D. Carmell, Defendant, pending upon docket of U. S. District Court, Southern District of Iowa, Davenport Division, to U. S. District Court for the Northern District of Illinois, Eastern Division, for trial and all further proceedings in relation to such case.